DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/US2018/024805 03/28/2018, which claims benefit of US Document No. 62/478,385 03/29/2017.
Status
This Office Action is in response to Applicants' Amendment filed on December 15, 2020 in which Claim 3 is cancelled, Claim 1 is amended, and Claims 1, 2 and 4-19 are pending in the instant application, which will be examined on the merits herein.
Information Disclosure Statement
The information disclosure statement (IDS) filed December 15, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The following ground of rejection of record in the previous Office Action are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In Claim 8, the phrase “cellulose ester any one of claims 4” is improper since the phrase is only referring to one claim.  The phrase should be changed to - - cellulose ester of claim 4 - -.
Response to Arguments
Applicant's presented no argument over the rejection of Claims 7 and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  Accordingly, the rejection of Claims 7 and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Buchanan et al (US Publication No. 2010/0029927 A1, provided with the IDS filed 1/06/2020).
1-CO- substituents; (ii) a plurality of R4-CO- substituents; (iii) a plurality of hydroxyl substituents, wherein the degree of substitution of R1-CO- at the C2 position ("C2DSR1") is in the range of from about 0.2 to about 1.0, wherein the degree of substitution of R1-CO- at the C3 position ("C3DSR1") is in the range of from about 0.2 to about 1.0, wherein the degree of substitution of R1-CO- at the C6 position ("C6DSR1") is in the range of from about 0 to about 0.5, wherein the degree of substitution of R4-CO- at the C6 position ("C6DSR4") is in the range of from about 0.1 to about 1.0, wherein the degree of substitution of hydroxyl is in the range of from about 0 to about 2.6, wherein R1 is chosen from (C1-20)alkyl; halo(C1-20)alkyl; (C2-20)alkenyl, (C3- 7)cycloalkyl, (C6-20)aryl, wherein the aryl is unsubstituted or substituted by 1 to 6 R2 groups; or a 5- to 20 membered heteroaryl containing 1 to 3 heteroatoms independently selected from oxygen, sulfur, and nitrogen, wherein the heteroaryl is unsubstituted or substituted by 1 to 6 R3 groups, wherein R2 is chosen from (C1-6)alkyl, halo(C1-6)alkyl, (C1-6)alkoxy, halo(C1- 6)alkoxy, halo, (C3-7)cycloalkyl, (C6-10)aryl, or nitro, wherein R3 is chosen from (C1-6)alkyl, halo(C1-6)alkyl, (C1-6)alkoxy, halo(C1- 6)alkoxy, halo, (C3-7)cycloalkyl, (C6-10)aryl, or nitro;  -3-86302US01PATENT wherein R4 is chosen from (C1-20)alkyl; halo(C1-5)alkyl; (C2-20)alkenyl, (C3- 7)cycloalkyl, (C6-20)aryl, wherein the aryl is unsubstituted or substituted by 1 to 6 R5 groups; or monocyclic or bicyclic heteroaryl containing 1 to 3 heteroatoms independently selected from oxygen, sulfur, and nitrogen, wherein the heteroaryl is unsubstituted or substituted by 1 to 6 R6 groups, R5 is chosen from (C1-6)alkyl, halo(C1-6)alkyl, (C1-6)alkoxy, halo(C1-6)alkoxy, halo, (C3-7)cycloalkyl, (C6-1o)aryl, or nitro, and R6 is chosen from (C1-6)alkyl, halo(C1-6)alkyl, (C1-6)alkoxy, halo(C1-6)alkoxy, halo, (C3-7)cycloalkyl, (C6-10)aryl, or nitro.
The Buchanan et al publication discloses in TABLE 13 on page 37 at Example 42.1 to 42.7 (C ) cellulose esters wherein the C2, C3 and C6 positions discloses degrees of substitution (DS) for acetate and propionate groups that anticipate the degrees of substitution (DS) for the acetate and propionate groups disclosed in instant Claims 1, 2 and 4. See page 29, TABLE 7of the Buchanan et al publication wherein cellulose acetate at Entries 25D-80º C and 25D-50º C are disclosed as having .
Response to Arguments
Applicant's arguments filed December 15, 2020 have been fully considered but they are not persuasive. Applicants argue against the rejection on the ground that Claim 1 has been amended so that the C6DSR1-CO- is less than 0.1, which is not taught in the Buchanan et al (US Publication No. 2010/0029927 A1) used to reject the claims.  This argument is not persuasive since Claim 1 recite that the R1-CO- at the C6 position and the R4CO- at the C6 position at the same position wherein R1 and R4 are represented by identical groups which include (C1-20)alkyl; halo(C1-5)alkyl; (C2-20)alkenyl, (C3-7)cycloalkyl, (C6-20)aryl,…for example.  Since the degree of substitution for the R4CO- at the C6 position range from about 0.1 to about 1.0, the R4CO- at the C6 position has in-effect eliminated the R1-CO- at the C6 position having a degree of substitution of less than 0.1.  See Claim 1, lines 10-13, 16 and 25.  Accordingly, the rejection of Claims 1, 2, 4 and 19 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Buchanan et al (US Publication No. 2010/0029927 A1) is maintained for the reason of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 4-19 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan et al (US Publication No. 2010/0029927 A1, provided with the IDS filed 1/06/2020).
Applicants claim a regioselectively substituted cellulose ester comprising: (i) a plurality of R1-CO- substituents; (ii) a plurality of R4-CO- substituents; (iii) a plurality of hydroxyl substituents, wherein the degree of substitution of R1-CO- at the C2 position ("C2DSR1") is in the range of from about 0.2 to about 1.0, wherein the degree of substitution of R1-CO- at the C3 position ("C3DSR1") is in the range of from about 0.2 to about 1.0, wherein the degree of substitution of R1-CO- at the C6 position ("C6DSR1") is in the range of from about 0 to about 0.5, wherein the degree of substitution of R4-CO- at the C6 position ("C6DSR4") is in the range of from about 0.1 to about 1.0, wherein the degree of substitution of hydroxyl is in the range of from about 0 to about 2.6, wherein R1 is chosen from (C1-20)alkyl; halo(C1-20)alkyl; (C2-20)alkenyl, (C3- 7)cycloalkyl, (C6-20)aryl, wherein the aryl is unsubstituted or substituted by 1 to 6 R2 groups; or a 5- to 20 membered heteroaryl containing 1 to 3 heteroatoms independently selected from oxygen, sulfur, and nitrogen, wherein the heteroaryl is unsubstituted or substituted by 1 to 6 R3 groups, wherein R2 is chosen from (C1-6)alkyl, halo(C1-6)alkyl, (C1-6)alkoxy, halo(C1- 6)alkoxy, halo, (C3-7)cycloalkyl, (C6-10)aryl, or nitro, wherein R3 is chosen from (C1-6)alkyl, halo(C1-6)alkyl, (C1-6)alkoxy, halo(C1- 6)alkoxy, halo, (C3-7)cycloalkyl, (C6-10)aryl, or nitro;  -3-86302US01PATENT wherein R4 is chosen from (C1-20)alkyl; halo(C1-5 groups; or monocyclic or bicyclic heteroaryl containing 1 to 3 heteroatoms independently selected from oxygen, sulfur, and nitrogen, wherein the heteroaryl is unsubstituted or substituted by 1 to 6 R6 groups, R5 is chosen from (C1-6)alkyl, halo(C1-6)alkyl, (C1-6)alkoxy, halo(C1-6)alkoxy, halo, (C3-7)cycloalkyl, (C6-1o)aryl, or nitro, and R6 is chosen from (C1-6)alkyl, halo(C1-6)alkyl, (C1-6)alkoxy, halo(C1-6)alkoxy, halo, (C3-7)cycloalkyl, (C6-10)aryl, or nitro.
The Buchanan et al publication discloses in TABLE 13 on page 37 at Example 42.1 to 42.7 (C ) cellulose esters wherein the C2, C3 and C6 positions discloses degrees of substitution (DS) for acetate and propionate groups that embrace the degrees of substitution (DS) for the acetate and propionate groups disclosed in instant Claims 1, 2 and 4. See page 29, TABLE 7of the Buchanan et al publication wherein cellulose acetate at Entries 25D-80º C and 25D-50º C are disclosed as having molecular weights of 56,469 and 53,181, which embrace the molecular weight range from about 50,000 to 500,000 Da recited in instant Claim 19.  See Table 11 at Examples 41.2 to 41.6 wherein the degree of substitution for acetate (DSAc) are 0.04, 0.03, 0.05 and 0.04, respectively, which embraces the degrees of substitution being less than 0.1.
The instantly claimed regioselectively substituted cellulose ester of the instant claims differs from the regioselectively substituted cellulose ester mentioned above in the Buchanan et al publication by disclosing specific degrees of substitution of acyl groups having higher number of carbon atoms such as, for example, benzoyl and naphthoyl groups and derivatives thereof.
The process for making a regioselectively substituted cellulose ester in the Buchanan et al publication involve (a) dissolving cellulose in a carboxylated ionic liquid to thereby form a cellulose solution; (b) contacting the cellulose solution with at least two acylating reagents to thereby provide an acylated cellulose solution comprising a cellulose ester, wherein the cellulose ester comprises at least one acyl group donated by the carboxylated ionic liquid; wherein the acylating reagents are contacted consecutively in stages with the cellulose solution; (c) contacting the acylated cellulose solution with a non-solvent to cause at least a portion of the cellulose ester to precipitate 1 to C20 straight- or branched-chain alkyl or aryl carboxylic anhydrides, carboxylic acid halides, diketene, or acetoacetic acid esters. Examples of carboxylic anhydrides suitable for use as an acylating reagent in the Buchanan et al publication invention include, but are not limited to, acetic anhydride, propionic anhydride, butyric anhydride, isobutyric anhydride, valeric anhydride, hexanoic anhydride, 2-ethylhexanoic anhydride, nonanoic anhydride, lauric anhydride, palmitic anhydride, stearic anhydride, benzoic anhydride, substituted benzoic anhydrides, phthalic anhydride, and isophthalic anhydride. Examples of carboxylic acid halides suitable for use as acylating reagent in the Buchanan et al publication invention include, but are not limited to, acetyl, propionyl, butyryl, hexanoyl, 2-ethylhexanoyl, lauroyl, palmitoyl, benzoyl, substituted benzoyl, and stearoyl chlorides. Examples of acetoacetic acid esters suitable for use as acylating reagent in the Buchanan et al publication invention include, but are not limited to, methyl acetoacetate, ethyl acetoacetate, propyl acetoacetate, butyl acetoacetate, and tert-butyl acetoacetate. In one embodiment, the acylating reagent can be C2 to C9 straight- or branched-chain alkyl carboxylic anhydrides selected from the group consisting of acetic anhydride, propionic anhydride, butyric anhydride, 2-ethylhexanoic anhydride, and nonanoic anhydride (see paragraph no. [0097]).  The examples in TABLE 13 shows the ability of the process used in the Buchanan et al publication to control the degree of substitution at the C2, C3 and C6 positions of the cellulose and paragraph no. [0097]  in 
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include the simple substitution of one known element for another to obtain predictable results.
One having ordinary skill in the art would have been motivated to employ the process of the prior art with the expectation of obtaining the desired product because the skilled artisan would have expected the analogous starting materials to react similarly.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant(s) invention to replace the acetate and propionate groups disclosed in the Buchanan et al publication with acyl moieties of higher carbon number in view of their closely related structures and the resulting expectation of similar applications as protective and compensation films for liquid crystalline displays. 
Response to Arguments
Applicant's arguments filed December 15, 2020 have been fully considered but they are not persuasive. Applicants argue against the rejection on the ground that Claim 1 has been amended so that the C6DSR1-CO- is less than 0.1, which is not taught in the Buchanan et al (US Publication No. 2010/0029927 A1) used to reject the claims.  This argument is not persuasive since Claim 1 recite that the R1-CO- at the C6 position and the R4CO- at the C6 position at the same position wherein R1 and R4 are represented by identical groups which include (C1-20)alkyl; halo(C1-5)alkyl; (C2-20)alkenyl, (C3-7)cycloalkyl, (C6-20)aryl,…for example.  Since the degree of substitution for the R4CO- at the C6 position range from about 0.1 to about 1.0, the R4CO- at the C6 position has in-effect eliminated the R1-CO- at the C6 position having a degree of substitution of less than 0.1.  See Claim 1, lines 10-13, 16 and 25.  Accordingly, the rejection of Claims 1, 2 and 4-19 under 35 U.S.C. 103 as being unpatentable over Buchanan et al (US Publication No. 2010/0029927 A1) is maintained for the reason of record.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 2, 4-7, and 11-19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-17 of copending Application No. 16/492,697 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because applications recite claims drawn to a regioselectively substituted cellulose ester comprising: (i) a plurality of R1-CO- substituents; (iii) a plurality of hydroxyl substituents, wherein the degree of substitution of R1-CO- at the C2 position ("C2DSR1") is in the range of from about 0.2 to about 1.0, wherein the degree of substitution of R1-CO- at the C3 position ("C3DSR1") is in the range of from about 0.2 to about 1.0, wherein the degree of substitution of R1-CO- at the C6 position ("C6DSR1") is less than 0.1, wherein the degree of substitution of hydroxyl is in the range of from about 0 to about 2.6, wherein R1 is chosen from (C1-20)alkyl; halo(C1-20)alkyl; (C2-20)alkenyl, (C3- 7)cycloalkyl, (C6-20)aryl, wherein the aryl is unsubstituted or substituted by 1 to 6 R2 groups; or a 5- to 20 membered heteroaryl containing 1 to 3 heteroatoms independently selected from oxygen, sulfur, and nitrogen, wherein the heteroaryl is unsubstituted or substituted by 1 to 6 R3 groups, wherein R2 is chosen from (C1-6)alkyl, halo(C1-6)alkyl, (C1-6)alkoxy, halo(C1- 6)alkoxy, halo, (C3-7)cycloalkyl, (C6-10)aryl, or nitro, wherein R3 is chosen from (C1-6)alkyl, halo(C1-6)alkyl, (C1-6)alkoxy, halo(C1- 6)alkoxy, halo, (C3-7)cycloalkyl, (C6-10)aryl, or nitro.  The claims recited in copending Application No. 16/492,697 differ by reciting a film comprising the regioselectively substituted cellulose ester. -3-86302US01PATENT
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




	Claims 1, 2, 4-7, and 11-19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-15, 17, 19 and 21-23 of copending Application No. 16/492,694 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because applications recite claims drawn to a regioselectively substituted cellulose ester comprising: (i) a plurality of R1-CO- substituents; (iii) a plurality of hydroxyl substituents, wherein the degree of substitution of R1-CO- at the C2 position ("C2DSR1") is in the range of from about 0.2 to about 1.0, wherein the degree of substitution of R1-CO- at the C3 position ("C3DSR1") is in the range of from about 0.2 to about 1.0, wherein the degree of substitution of R1-CO- at the C6 position ("C6DSR1") is less than 0.1, wherein the degree of substitution of hydroxyl is in the range of from about 0 to about 2.6, wherein R1 is chosen from (C1-20)alkyl; halo(C1-20)alkyl; (C2-20)alkenyl, (C3- 7)cycloalkyl, (C6-20)aryl, wherein the aryl is unsubstituted or substituted by 1 to 6 R2 groups; or a 5- to 20 membered heteroaryl containing 1 to 3 heteroatoms independently selected from oxygen, sulfur, and nitrogen, wherein the heteroaryl is unsubstituted or substituted by 1 to 6 R3 groups, wherein R2 is chosen from (C1-6)alkyl, halo(C1-6)alkyl, (C1-6)alkoxy, halo(C1- 6)alkoxy, halo, (C3-7)cycloalkyl, (C6-10)aryl, or nitro, wherein R3 is chosen from (C1-6)alkyl, halo(C1-6)alkyl, (C1-6)alkoxy, halo(C1- 6)alkoxy, halo, (C3-7)cycloalkyl, (C6-10)aryl, or nitro;  -3-86302US01PATENT
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed December 15, 2020 have been fully considered but they are not persuasive.  It is not clear if the instant claims should be limited to the C6DSR1-CO- that is less than 0.1 which is also recited in Claim 1 of the 15/492,964 application or is the claims limited to the C6DSR4-CO- having identical groups to the C6DSR1-CO- in the same position.  Accordingly, the rejection of Claims 1, 2, 4-7, and 11-19 on the ground of nonstatutory double patenting as being unpatentable over claims 1, .

Summary
	No claim has been allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on December 15, 2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623